                                          Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 19-cr-00215-CRB-1
                                   9                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                  10             v.                                        COMPASSIONATE RELEASE
                                  11     DUANE KURT MAKELA,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Defendant Duane Kurt Makela is an inmate in the custody of the Bureau of Prisons and is
                                  14   housed at the Federal Correctional Institution at Terminal Island. See Mot. (dkt. 32) at 1. Mr.
                                  15   Makela is 50 years old and has asthma and chronic obstructive pulmonary disease (“COPD”). Id.
                                  16   On April 25, 2020, Mr. Makela tested positive for COVID-19. Opp’n (dkt. 34) at 3.
                                  17          Mr. Makela filed a pro se motion for compassionate release on May 4, 2020, arguing that
                                  18   extraordinary and compelling reasons justify his release pursuant to 18 U.S.C. § 3582. See Mot.
                                  19   Specifically, he argues that his “asthma and COPD put him at greater risk for suffering more
                                  20   acutely from COVID,” and that, “even if [he] were to make a full recovery from this bout of
                                  21   illness, the medical community does not know whether antibodies will protect him from
                                  22   reinfection. . . .” Reply (dkt. 44) at 1. The government filed a Status Memorandum Regarding
                                  23   Defendant’s Present Medical Condition on May 8, 2020. See Status (dkt. 33) (noting that
                                  24   Terminal Island medical staff anticipated changing Mr. Makela’s status to “COVID-recovered”
                                  25   the following day). It also opposed the compassionate release motion on May 13, 2020, arguing
                                  26   primarily that Mr. Makela is a danger to the community and that no medical emergency justifies
                                  27

                                  28
                                          Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 2 of 6




                                   1   his release.1 See Opp’n. Subsequently, defense counsel filed a notice of appearance on behalf of

                                   2   Mr. Makela, see Notice (dkt. 36), and the parties stipulated to additional briefing, see Stipulation

                                   3   (dkt. 37); Order on Stipulation (dkt. 38). Mr. Makela filed a reply brief with the assistance of

                                   4   counsel, see Reply, and the government filed a surreply, see Surreply.

                                   5          The briefing is now complete, and the Court, having jurisdiction,2 DENIES the motion.

                                   6          A.      Danger to the Community
                                   7          A reduction in sentence under § 3582(c) must be “consistent with applicable policy

                                   8   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see also Dillon v.

                                   9   United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy

                                  10   statement applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v.

                                  11   Booker, 543 U.S. 220 (2005)). The applicable Sentencing Commission policy statement, U.S.S.G.

                                  12   § 1B1.13, directs that a court may only grant compassionate release if it determines that “[t]he
Northern District of California
 United States District Court




                                  13   defendant is not a danger to the safety of any other person or to the community, as provided in 18

                                  14   U.S.C. § 3142(g).” 18 U.S.C. § 3142(g) sets forth the four factors for determining dangerousness:

                                  15   (1) “the nature and circumstances of the offense charged,” (2) “the weight of the evidence against

                                  16   the person,” (3) the history and characteristics of the person,” and (4) “the nature and seriousness

                                  17
                                              1
                                  18             The parties give very different accounts of Mr. Makela’s experience of COVID-19.
                                       Compare Mot. at 1 (“I’m in fear for my life! . . . I’ve been suffering pounding headaches, fatigue,
                                  19   shortness of breath, sharp pains in my chest, and body aches.”); id. at 2 (“I know my body, and
                                       I’m not getting better, I’m getting worse.”); and Reply at 5 (“Mr. Makela continues to suffer the
                                  20   effects of the virus. While his breathing has improved, it is still difficult and labored. . . . Mr.
                                       Makela continues to get severe headaches. . . .”); with Opp’n at 3 (on May 1, 2020, Makela denied
                                  21
                                       chest pain; every day between May 1, 2020 and May 7, 2020, Makela did not have a fever and
                                  22   denied other COVID-19 symptoms; on May 8, 2020, Makela had no fever and stated that he had
                                       no new onset of symptoms); id. at 4 (on May 10, 2020, BOP changed Makela’s status to
                                  23   recovered); and Surreply (dkt. 45) at 3 (asserting that Makela’s self-reported symptoms worsened
                                       after he learned on May 10 that his BOP records would be consulted in connection with his
                                  24   motion). The Court need not resolve these differences, nor determine whether Mr. Makela’s
                                       condition rises to the level of “extraordinary and compelling” under the statute, as Mr. Makela
                                  25
                                       does not meet other requirements for compassionate release.
                                       2
                                  26     A defendant may bring a § 3582(c) motion after “the lapse of 30 days from the receipt of [] a
                                       request by the warden of the defendant’s facility. . . .” 18 U.S.C. § 3582(c)(1)(A). Mr. Makela
                                  27   submitted an application for compassionate release on May 10, 2020. See Reply at 9; see Surreply
                                       at 2 (noting that the Warden received Mr. Makela’s request on May 28, 2020). Mr. Makela’s
                                  28   counsel sent an additional request to the Warden on May 29, 2020. Reply at 9 (citing Crepet Decl.
                                       ¶ 3). 30 days have now passed since the submission of both requests.
                                                                                          2
                                          Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 3 of 6




                                   1   of the danger to any person or the community that would be posed by the person’s release.”

                                   2          Mr. Makela pled guilty to ten counts of armed bank robbery, seven counts of unarmed

                                   3   bank robbery, and two counts of attempted bank robbery, all between March 2018 and February

                                   4   2019. See Opp’n at 9. In ten of these robberies, he brandished or displayed what appeared to be a

                                   5   black handgun to the tellers. Id.; see also PSR (dkt. 26) at 4. In one robbery, he dropped a note

                                   6   stating, “I HAVE A GUN, WILL USE IT; PAY ALL $ NOW; BOTH DRAWERS; YOU

                                   7   DEVIATE, I’LL BE BACK 4 U; NO ALARMS I’M WATCHIN YOUR HANDS; DON’T EVEN

                                   8   THINK BOUT BUTTON.” PSR at 8. The 19 individual offenses here were not victimless: the

                                   9   bank tellers who interacted with Mr. Makela feared for their safety, and many continue to suffer.

                                  10   See, e.g., Victim Impact Statement 2 (describing “the pain in my chest, the shortness of breath, the

                                  11   uncontrollable fear I still suffer, the avoidance of thinking or talking about what happened because

                                  12   it still brings tears to my eyes and ache to my heart and the feeling of powerless[ness] and
Northern District of California
 United States District Court




                                  13   worthlessness.”); Victim Impact Statement 5 (“He pointed a gun to my chest without any

                                  14   hesitation. . . he took my sanity, happiness and my job with him too. I had to give up a job I truly

                                  15   loved because I was terrified that he would come back. . . .”). The evidence against Mr. Makela is

                                  16   uncontested. See Change of Plea Hearing (dkt. 25); PSR at 11 (“The defendant admitted to

                                  17   committing all 19 robberies over the span of several months.”).

                                  18          Mr. Makela’s history and characteristics weigh heavily on the Court. His criminal history

                                  19   and arrest record are lengthy. See PSR at 23–30. Moreover, he committed the instant offenses

                                  20   after serving 165 months for six other bank robberies in this same area in the early 2000s. See

                                  21   Surreply at 7; PSR at 26 (noting that “defendant robbed six banks wherein he threatened violence

                                  22   and possessed a firearm during one of the robberies.”). Upon release from custody for that string

                                  23   of bank robberies, Mr. Makela violated supervised release twice, committing assault and domestic

                                  24   violence. See PSR at 26.

                                  25          Mr. Makela argues that he “has not used methamphetamine, heroin, or any illegal drug

                                  26   since he entered jail in April of 2019,” and “would participate in drug treatment if he were to be

                                  27

                                  28
                                                                                         3
                                           Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 4 of 6




                                   1   released.” Reply at 13–14.3 He argues that he was high on drugs every time he engaged in the

                                   2   offense conduct. Id. at 14. And he asserts that he would be able to continue taking bipolar

                                   3   medication if the Court released him. Id.; but see Reply Ex. B ¶ 4 (stating that Mr. Makela’s

                                   4   parents “would be happy to pay for Duane’s medical insurance, and [are] investigating plans that

                                   5   they can afford,” suggesting that he does not currently have medical insurance).

                                   6           The Court believed at sentencing and believes now that Mr. Makela’s remorse is genuine.

                                   7   See, e.g., Letter (dkt. 29) at 2 (“The remorse I feel for the victims, the fear those tellers must have

                                   8   felt[,] eats me up inside.”). The Court also believes both that Mr. Makela’s drug addiction, along

                                   9   with a series of hardships, propelled his crimes, see, e.g., id. at 5 (“I felt panicked and started using

                                  10   more, numb from reality[,] spiraling out of control at this point, I convince myself that robbing

                                  11   banks was my only option.”), and that he does not wish to fall back into drug use and criminality,

                                  12   see id. (“All I know right now, is I’m sincerely sorry for my actions, and I never want to use drugs
Northern District of California
 United States District Court




                                  13   again!”).

                                  14           But the Court cannot simply trust that Mr. Makela will stay clean and abstain from further

                                  15   criminal acts. Periodic drug testing, see Reply at 14, is no guarantee. As the government notes,

                                  16   Mr. Makela’s release plan is to live at home with his parents, see id. at 8, but he was apparently

                                  17   living at home with his parents during his 19-bank robbery spree. See Surreply at 7 (quoting

                                  18   Victim Impact Statement 1 (“where were they when he decided to rob me with a gun?”)). The

                                  19   probation officer in this case wrote, not very long ago, that “the harsh reality of the situation is that

                                  20   drugs are the defendant’s ‘world,’ and without intensive treatment, the defendant will most likely

                                  21   reoffend as the drugs cloud his judgment and rational[e].” PSR at 43. And on June 8, 2020, Mr.

                                  22   Makela scored as “high risk” for recidivism on the DOJ PATTERN risk assessment tool. See

                                  23   Surreply at 2. The nature and seriousness of the risk to the community if Mr. Makela is

                                  24   released—the risk that Mr. Makela will rob more banks and thereby terrorize more bank tellers—

                                  25   is too great.

                                  26

                                  27   3
                                         He “is currently unable to get this treatment at Terminal Island” due to the pandemic. Id. at 8–9.
                                  28   While this is by no means Mr. Makela’s fault, it does lead the Court to further question the present
                                       state of Mr. Makela’s recovery.
                                                                                          4
                                            Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 5 of 6




                                   1          The Court cannot conclude that “[t]he defendant is not a danger to the safety of any other

                                   2   person or to the community,” per U.S.S.G. § 1B1.13. Indeed, the Court concludes that Mr.

                                   3   Makela is a danger.

                                   4          B.      3553 Factors
                                   5          In addition, the Court must consider the sentencing factors from 18 U.S.C. § 3553(a) “to

                                   6   the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Makela has served only

                                   7   about 15 percent of his current sentence. See Surreply at 2, 5 (84 months remaining on 97-month

                                   8   sentence); Judgment in a Criminal Case (dkt. 31) at 2 (sentencing Mr. Makela to 97 months in

                                   9   January 2020). The Court’s 97-month sentence was already well below the 187 months requested

                                  10   by the government, see Gov. Sentencing Memo. (dkt. 27) at 2), and the 120 months recommended

                                  11   by probation, see PSR at 42. Mr. Makela argues that “the intensity of the suffering [he] has

                                  12   experienced while serving approximately 14 months of this sentence, has been far worse than the
Northern District of California
 United States District Court




                                  13   entirety of the 162-month sentence he previously served.” Reply at 15 (citing Makela Decl. ¶ 15).

                                  14   He adds that he will be deterred from “future criminal behavior because he never wants to

                                  15   experience this type of suffering again.” Id.

                                  16          The Court is not unsympathetic to Mr. Makela’s distress. But a 14-month sentence is

                                  17   simply not sufficient in this case. The Court has considered all of the 3553(a) factors, and

                                  18   discussed the facts relevant to 3553(a)(1) (“the nature and circumstances of the offense and the

                                  19   history and characteristics of the defendant”) above. The Court has also considered the need to

                                  20   provide Mr. Makela with medical care in the most effective manner. See 18 U.S.C. §

                                  21   3553(a)(2)(D). Particularly in light of the seriousness of Mr. Makela’s crimes, the need “to

                                  22   provide just punishment for the offense,” and the need “to protect the public from further crimes

                                  23   of the defendant,” granting Mr. Makela’s motion would be inconsistent with the applicable

                                  24   sentencing factors. See 18 U.S.C. § 3553(a)(2).

                                  25          Because the Court concludes that Mr. Makela is “a danger to the safety of . . . the

                                  26   community, as provided in 18 U.S.C. § 3142(g),” and that his release would not serve the 3553

                                  27   //

                                  28   //
                                                                                         5
Case 3:19-cr-00215-CRB Document 46 Filed 07/10/20 Page 6 of 6
